Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Wakeman on 29 April 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 9, “cage.” has been changed to:
--cage, wherein the at least one inner ring and the at least one outer ring are configured such that the plurality of rolling elements cannot contact the auxiliary ring.--
Claim 13 has been canceled.
Claim 16 has been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
A rolling-element bearing unit comprising: at least one outer ring, at least one inner ring, at least one cage, a plurality of rolling elements between the outer ring and the inner ring and disposed in pockets of the cage, and at least one auxiliary ring that is disposed axially adjacent to the outer ring, wherein the cage includes a plurality of radially outwardly projecting lugs captively connecting the auxiliary ring to the cage, wherein the at least one inner ring and the at least one outer ring are configured such that the plurality of rolling elements cannot contact the auxiliary ring.

Claim 15
A rolling-element bearing unit comprising: at least one outer ring, at least one inner ring, at least one cage, a plurality of rolling elements between the outer ring and the inner ring and disposed in pockets of the cage, at least one auxiliary ring that is disposed axially adjacent to the outer ring, and a seal element having a first end in contact with the auxiliary ring and a second end in contact with the inner ring, wherein the cage includes a plurality of radially outwardly extending lugs at a first axial end of the cage, wherein the auxiliary ring includes a radially inwardly projecting flange located axially between the plurality of lugs and the at least one outer ring, and wherein an axial space between the lugs and the at least one outer ring is greater that than an axial thickness of the flange. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ALAN B WAITS/Primary Examiner, Art Unit 3656